                                          Case 3:19-cv-08015-WHO Document 11 Filed 08/10/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TODD WHITE,                                        Case No.19-cv-08015-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE FOR
                                                 v.                                         FAILURE TO PROSECUTE
                                   9

                                  10     PAYPAL, INC.,
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          More than five months have passed since I dismissed pro se plaintiff Todd White’s

                                  14   complaint for lack of subject matter jurisdiction. Although I was skeptical that he could amend his

                                  15   complaint to plausibly bring claims within this court’s jurisdiction, I allowed him leave to amend

                                  16   his complaint. Nothing has been filed to date. For the reasons set forth below, I DISMISS this

                                  17   case, without prejudice, for failure to prosecute.

                                  18                                             BACKGROUND

                                  19          On December 30, 2019, Magistrate Judge Donna M. Ryu issued an order to show cause as

                                  20   to why White’s complaint should not be dismissed for lack of subject matter jurisdiction because

                                  21   his complaint only alleged state law claims that did not give rise to federal question jurisdiction

                                  22   and failed to establish the existence of diversity jurisdiction. Order to Show Cause [Dkt. No. 4].

                                  23   White filed a response on January 6, 2020 in which he claimed the defendant’s principal place of

                                  24   business is in Delaware. Response to Order to Show Cause [Dkt. No. 7].

                                  25          But upon taking judicial notice of defendant’s corporate Statement of Information,

                                  26   Magistrate Judge Ryu found that defendant’s principal executive office is in San Jose, California,

                                  27   and therefore both parties are citizens of California. Request for Reassignment to District Judge

                                  28   and Report and Recommendation to Dismiss Complaint [Dkt. No. 8]. Magistrate Judge Ryu also
                                          Case 3:19-cv-08015-WHO Document 11 Filed 08/10/20 Page 2 of 3




                                   1   rejected White’s attempt to add a federal claim based on a criminal statute and recommended that

                                   2   this case be dismissed, without leave to amend, for lack of subject matter jurisdiction. Id. White

                                   3   did not file an objection to that recommendation.

                                   4          On February 27, 2020, I adopted Magistrate Judge Ryu’s Report and Recommendation to

                                   5   dismiss this in forma pauperis (“IFP”) action for lack of subject matter jurisdiction. Order

                                   6   Adopting Magistrate Judge’s Report and Recommendation [Dkt. No. 10]. However, while I was

                                   7   skeptical that a plausible claim can be brought that would give this court jurisdiction, I gave White

                                   8   another opportunity to amend his complaint within twenty days. Id. No amended complaint has

                                   9   been filed to date.

                                  10                                           LEGAL STANDARD

                                  11          It is well established that district courts have sua sponte authority to dismiss actions for

                                  12   failure to prosecute or to comply with court orders. See Fed. R. Civ. P. 41(b); Omstead v. Dell,
Northern District of California
 United States District Court




                                  13   Inc., 594 F.3d 1081, 1084 (9th Cir. 2010). In deciding whether to dismiss for failure to prosecute

                                  14   or comply with court orders, a district court must consider five factors: “(1) the public’s interest in

                                  15   expeditious resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of

                                  16   prejudice to the defendants; (4) the public policy favoring disposition of cases on their merits; and

                                  17   (5) the availability of less drastic sanctions.” Omstead, 594 F.3d at 1084 (quoting Henderson v.

                                  18   Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).

                                  19                                               DISCUSSION

                                  20          The first two factors – public interest in expeditious resolution of litigation and the court’s

                                  21   need to manage its docket – weigh in favor of dismissal. As described above, White has been

                                  22   given multiple opportunities to amend his complaint to establish subject matter jurisdiction. More

                                  23   than five months has passed since my last order and he has still not filed an amended complaint.

                                  24   This failure to prosecute hinders my ability to move this case toward disposition and suggests that

                                  25   White does not intend to litigate this action diligently.

                                  26          The third factor – prejudice to defendant – also weighs in favor of dismissal. A rebuttable

                                  27   presumption of prejudice to defendants arises when plaintiffs unreasonably delay prosecution of

                                  28   an action. See In re Eisen, 31 F.3d 1447, 1452 – 53 (9th Cir. 1994). Nothing suggests such a
                                                                                           2
                                          Case 3:19-cv-08015-WHO Document 11 Filed 08/10/20 Page 3 of 3




                                   1   presumption is unwarranted here.

                                   2          The fourth factor – public policy in favor of deciding cases on the merits – ordinarily

                                   3   weighs against dismissal. However, it is a plaintiff’s responsibility to move toward disposition at

                                   4   a reasonable pace and avoid dilatory and evasive tactics. See Morris v. Morgan Stanley, 942 F.2d

                                   5   648, 652 (9th Cir. 1991). White has not discharged this responsibility despite having been

                                   6   multiple opportunities by both me and Magistrate Judge Ryu to state a plausible claim that can be

                                   7   brought within this court’s jurisdiction. He was also granted sufficient time in which to amend his

                                   8   complaint. Under these circumstances, the policy favoring resolution of disputes on the merits

                                   9   does not outweigh White’s failure to file responsive documents within the time granted.

                                  10          The fifth factor – availability of less drastic sanctions – also weighs in favor of dismissal.

                                  11   White had an opportunity to object to Magistrate Judge Ryu’s recommendation, but did not do so.

                                  12   I then gave him leave to amend, but he did not do that as well. Without an amended complaint,
Northern District of California
 United States District Court




                                  13   the original complaint is deficient for the reasons stated in Magistrate Judge Ryu’s Report and

                                  14   Recommendation.

                                  15          Altogether, the factors weigh in favor of dismissal

                                  16                                             CONCLUSION

                                  17          This action is hereby DISMISSED without prejudice for failure to prosecute and comply

                                  18   with court orders pursuant to Federal Rule of Civil Procedure 41(b).

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 10, 2020

                                  21                                                    ______________________________________
                                                                                        WILLIAM H. ORRICK
                                  22                                                    United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                         3
